Citation Nr: 0823238	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  02-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a chronic 
cardiovascular disorder to include hypertension, 
arteriosclerotic heart disease, and myocardial infarction 
residuals, claimed as secondary to his service-connected 
hypothyroidism.

2.  Entitlement to an increased disability evaluation for the 
service-connected hypothyroidism, currently rated as 60 
percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1954 to November 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1999, February 2000, and September 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  The May 1999 rating decision granted an 
increased rating from 10 percent to 60 percent for the 
service-connected hypothyroidism; the February 2000 rating 
decision denied the claim of entitlement to a TDIU; and the 
September 2001 rating decision denied the claim of service 
connection for hypertensive and atherosclerotic heart 
disease, to include as secondary to the service-connected 
hypothyroidism.  

In April 2003, the veteran testified at a personal hearing 
before a hearing officer at the RO in San Juan.  A copy of 
the hearing transcript is associated with the claims file.  

In August 2004 and July 2006, the case was remanded by the 
Board to the RO, via the Appeals Management Center (AMC) for 
additional development.  

The veteran currently resides in Connecticut, and as such, 
jurisdiction of the claims file was transferred to the RO in 
Hartford, Connecticut.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c).



FINDINGS OF FACT

1.  The veteran's chronic cardiovascular disability was not 
first shown during service or within a year following 
discharge from service, and the competent and probative 
evidence of record does not establish any etiological 
relationship between the veteran's chronic cardiovascular 
disorder to include hypertension, arteriosclerotic heart 
disease, and myocardial infarction residuals, and the 
service-connected hypothyroidism.

2.  The veteran's TSH levels indicate that he is currently 
euthyroid, and remains asymptomatic when compliant with his 
Synthroid medication, although he does have trouble sleeping 
and occasionally complains of fatigue.

3.  The veteran's sole service-connected disability of 
hypothyroidism, rated as 60 percent disabling, does not 
preclude him from obtaining or maintaining gainful 
employment.


CONCLUSIONS OF LAW

1.  A chronic cardiovascular disorder to include 
hypertension, arteriosclerotic heart disease, and myocardial 
infarction residuals was not incurred in active service, may 
not be presumed to have been incurred in such service, and is 
not caused or aggravated by service-connected hypothyroidism.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for the assignment of a rating in excess of 
60 percent for the service-connected hypothyroidism have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 
4.2, 4.7, 4.119, Diagnostic Code 7903 (2007).

3.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the initial rating decisions denying an 
increased rating and a TDIU were issued prior to the 
enactment of the current law and regulations governing VA's 
duties to notify and assist the veteran in the development of 
the claim.  Thus, it would have been impossible to provide 
adequate pre-adjudicatory notice.  Nevertheless, the RO 
subsequently cured that defect by issuing numerous letters 
over the course of the appeal that satisfy the notice and 
assistance requirements.  

Notification letters sent to the veteran in May 2001, 
December 2003, August 2004, January 2005, July 2006 and 
February 2008 individually and collectively substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Dingess v. Nicholson, 19 
Vet. App. 473 (2006), by explaining how effective dates and 
disabilities are assigned for grants of service connection.

Regarding the service connection claim, the July 2006 
notification advised the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.  That notwithstanding, the service 
connection claim is denied, so no new disability rating or 
effective date will be assigned as to that claim.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The notices provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Federal Circuit held in Sanders 
v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; "Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the notice errors did not affect the essential 
fairness of the adjudication because VA has obtained all 
relevant evidence and the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Specifically, a review of the appellant's representative's 
Informal Hearing Presentation, received in February 2006, 
shows that the submission was filed subsequent to the April 
2002 Statement of the case, followed by December 2002, 
December 2003, November 2005 and March 2008 Supplemental 
Statements of the Case, which listed all of the relevant 
criteria for an increased rating.  The appellant's brief 
discussed the most recent medical findings regarding the 
veteran's hypothyroidism, and specifically listed the 
criteria for rating hypothyroidism.  These actions by the 
veteran's representative indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claim have been demonstrated and he, and 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual Background

The veteran seeks an increased rating for the service-
connected hypothyroidism, currently rated as 60 percent 
disabling.  The veteran also asserts that service connection 
on a secondary basis is warranted for his heart condition.  
The veteran seeks a TDIU.  

The veteran was diagnosed with hyperthyroidism in 1957, and 
underwent a thyroidectomy.  Approximately five years later, 
the veteran presented with a recurrence of classic 
hyperthyroid symptoms of increased appetite, weight loss, 
profuse sweating, weakness, nervousness, and exhaustion.  A 
subsequent surgery was performed in January 1963, but by 1966 
the veteran still had not re-gained much weight and was still 
nervous and tired easily.

A May 1966 VA examination report revealed normal cardiac 
function, with no cardiac symptoms.  His heart was not 
enlarged.  

A July 1966 rating decision granted service connection for 
status post partial thyroidectomy and assigned a 10 percent 
rating under Diagnostic Code 7901, effective from April 8, 
1966.  

A chest x-ray from July 1981 indicated that the heart was not 
enlarged, but the aorta was moderately tortuous.  Blood 
pressure on examination was recorded as 132/90.  Pulse was 
60.  

VA outpatient treatment records from the early 1990's note a 
history of heart attack, heart disease, pericarditis and high 
blood pressure.  High cholesterol was noted by 1994.  A March 
1995 VA examination revealed a diagnosis of arterial 
hypertension, and arteriosclerotic heart disease with a 
history two myocardial infarctions.  Another March 1995 VA 
examination revealed a diagnosis of mild hypothyroidism 
secondary to subtotal thyroidectomy for Graves disease, and 
no other diseases secondary to the thyroid disability.  

An April 1999 VA examination report noted that the veteran 
complained of fatigue, dysphagia, heat intolerance, 
constipation and weight gain.  There was also a history of 
arterial hypertension and permanent pacemaker.  The diagnosis 
was uncontrolled hypothyroidism, secondary to status post 
total thyroidectomy.

In a May 1999 rating decision, the 10 percent rating for the 
service-connected thyroid disability was increased to 60 
percent, effective from January 25, 1999.  

A May 2001 VA examination indicated that the veteran's 
cardiac status dated back to 1975 when he first had a 
myocardial infarction.  He was followed afterward by a New 
York VA hospital with antihypertensive therapy, but had 
another heart attack in 1981.  A pacemaker was implanted in 
1998.  Current examination indicated left ventricular 
hypertrophy, atrial flutter with adequate ventricular 
response, congestive heart failure, partially compensated, 
and hypothyroidism.  The examiner opined that the veteran's 
hypothyroidism and its therapy were not a principal etiologic 
factor in the veteran's heart disease or heart attacks.  The 
veteran became hyperthyroid in 1957 and was treated with 
radioiodine and as expected several years later, he developed 
hypothyroidism.

At a November 2003 VA thyroid examination, the veteran 
complained of fatigue.  He denied heat and/or cold 
intolerance, weight gain or loss, and constipation.  The 
diagnosis included hypothyroidism, under treatment.  

At a November 2003 VA heart examination, the veteran's 
history was noted in detail, including history of toxic 
goiter first diagnosed in 1956 for which he underwent a 
partial thyroidectomy twice; first in 1957, and again in 
1962.  The examiner also noted that the veteran's 
hypertension had been diagnosed since 1977, with subsequent 
diagnoses of congestive heart failure, atrial fibrillation, 
coronary artery disease, diabetes mellitus type 2, 
dyslipidemia, and permanent pacemaker implant.  The examiner 
concluded that the veteran had multiple risk factors not 
related to his service-connected thyroid condition that were 
contributory for the development of his cardiovascular 
disease.  The doctor opined that the veteran's heart 
conditions were not directly due to or the result of his 
service-connected hypothyroidism.  

In August 2004, the case was remanded by the Board to the RO, 
via the Appeals Management Center (AMC) for additional 
development, to include another VA examination of the 
veteran.

The veteran was scheduled to appear for a VA heart 
examination in August 2005, but the examination report 
indicates that the veteran failed to report for the 
examination.  Nevertheless, the examiner reviewed the claims 
folder and VA electronic record, and prepared a very detailed 
and precise summary of the veteran's medical history as it 
pertained to his heart and thyroid.  The examiner concluded, 
based on the evidence of record, that the veteran had a 
stable euthyroid state (asymptomatic state of normal thyroid 
function), at least since August 2004, when his TSH was 2.68, 
and in February 2005 when his TSH was 2.57.  Although the 
veteran had a history of hypothyroidism, the veteran was not 
currently hypothyroid, and the history of hypothyroidism 
shown in the record was due to noncompliance with prescribed 
Synthroid medication, as noted in the record.  

Regarding the veteran's heart, the examiner noted that the 
veteran's cardiovascular state was stable.  The examiner 
explained that there was no objective evidence of a medical 
condition that was unstable that would preclude employment.  

His hypertension and hypothyroidism were controlled and 
stable as long as he was compliant with his medications.

The examiner opined that the veteran's coronary artery 
disease was, more likely than not, caused by the veteran's 
genetic history, familial hypertriglyceridemia, and 
hypercholesterolemia.  The examiner further opined that it 
was less likely than not that the veteran's chronic 
cardiovascular disorder was etiologically related to, or 
increased in severity beyond its natural progression as a 
result of, the service-connected hypothyroidism.  There was 
no objective evidence that the chronic cardiovascular 
disorder was related to the veteran's hypothyroidism.  In 
other words, the examiner opined that it was less likely than 
not that the veteran's cardiovascular involvement was related 
to the veteran's hypothyroid disability picture.  Finally, 
the examiner emphasized that the veteran's prior history of 
periods of hypothyroidism were solely due to the 
noncompliance with Synthroid medication.  

Although the August 2005 medical report revealed that the 
examiner conducted a lengthy review of the entire medical 
record, and then provided a corresponding narrative and 
opinion, the veteran was nonetheless not present for the 
examination, and it is not clear from the record whether the 
veteran was ever notified of the August 2005 scheduled 
examination.  As such, the case was remanded back to the AMC 
again in July 2006.  

In an April 2007 VA medical opinion, the examiner agreed with 
the opinion of the August 2005 examiner that it was not 
likely that any identified chronic cardiovascular disorder 
was etiologically related to, or aggravated by, the veteran's 
service-connected hypothyroidism.

The veteran was physically examined by VA, in accordance with 
the remand instructions, in February 2008.  The examiner 
noted essentially the same history as the August 2005 
examiner, and added that more recent TSH studies showed that 
the veteran continued to be in a euthyroid state.  The most 
recent test of December 2007 revealed a TSH level of 3.79 and 
Free T4 level of 0.92.  The veteran did not attribute any 
particular symptoms to his thyroid condition, noting that he 
was occasionally fatigued, but thought that was normal for 
his age (82-years).  The diagnosis was Graves disease 
resulting in Hyperthyroidism status post reported treatment 
with radioactive iodine and thyroidectomy times two, 
complicated by subsequent hypothyroidism.  Physical 
examination was remarkable for no palpable thyroid gland and 
a well-healed and non-deforming anterior neck scar.  The 
veteran's present TSH level of 3.79 demonstrates that the 
veteran is euthyroid.  Although thyroid disease remains 
present based on the lack of a functioning thyroid gland, 
which requires thyroid hormone replacement with medication, 
there were no significant impairments, restrictions, or 
limitations as a result of the condition.  The examiner 
concluded that the service-connected thyroid disease did not 
preclude the veteran from employment.  

Regarding the veteran's cardiovascular system, the diagnosis 
was atherosclerotic coronary artery disease status post 
myocardial infarction times two, and atrial fibrillation 
resulting in bradycardia, status post treatment with a VVI 
pacemaker.  The examiner noted that the veteran was 
deconditioned as a result of minimal physical activity.  
Physical examination was remarkable for a normal cardiac 
examination and 1+ bipedal edema, which could be indicative 
of mild congestive heart failure.  Electrocardiogram 
demonstrated atrial fibrillation with a ventricular paced 
rhythm, and echocardiogram demonstrated a normal ejection 
fraction, as well as normal sized chambers.  The veteran's 
maximum achievable MET level at which he would experience 
cardiac symptoms was greater than 2/5 MET's.  As a result of 
that condition, the veteran had significant functional 
impairment from performing greater than sedentary level 
activities, and was limited in his ability to sustain lifting 
or more than 5 pounds, walk quickly up and down stairs, use a 
broom, etc.  

The examiner explained that, although the medical literature 
established that the heart was susceptible to certain 
complications from thyroid disease, it was less likely than 
not that the veteran's heart disease resulted from or was 
significantly aggravated by his service-connected thyroid 
disease, based on a complete review of the medical records 
and the claims file.  The examiner further opined that it was 
likely that the atherosclerotic coronary artery disease 
resulted in his myocardial infarctions, atrial fibrillation, 
and subsequent ventricular bradycardia.  Finally, the 
examiner indicated that although the veteran became 
hypothyroid as a result of his treatment for thyroid disease, 
and hypothyroidism was associated with hypercholesterolemia, 
a possible relationship between the thyroid disease and the 
coronary artery disease could not be given without resorting 
to speculation.  

In an April 2008 statement, the veteran disagreed with the 
examination findings, and reported that he had experienced 
five episodes of cardiovascular involvement, beginning in 
1971.  The veteran also indicated that his pulse is abnormal 
and he had trouble sleeping.  Finally, the veteran believes 
that service connection his heart condition is warranted 
because it has never been proven that the hypothyroidism did 
not cause his heart disease.  

III.  Service Connection - heart

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as heart 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The medical evidence in this case overwhelmingly weighs 
against the veteran's claim of service connection for a 
cardiovascular disability.  

No chronic cardiovascular disability was shown during service 
or within one year following discharge from service, and no 
medical professional has found any link between the veteran's 
current heart disability and service.  

Furthermore, no competent medical professional has found any 
relationship whatsoever between the veteran's service-
connected hypothyroidism and his chronic cardiovascular 
disabilities.  VA examiners in May 2001, November 2003, 
August 2005, and February 2008 could find no relationship 
between the service-connected hypothyroidism and the heart 
disability.  Significantly, the August 2005 and February 2008 
VA examiner opinions are highly probative, given that they 
were based on a complete review of the veteran's claims file, 
including service medical records, VA and private medical 
records, as well as the veteran's statements and assertions 
regarding his symptoms.  There is no competent medical 
opinion to the contrary.  

The only evidence of a relationship between the veteran's 
service-connected hypothyroidism and his cardiovascular 
disability, including hypertension, coronary artery disease, 
congestive heart failure, and myocardial infarctions comes 
from the veteran's lay assertions.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

The veteran asserts that because the general medical 
literature establishes that the heart is susceptible to 
certain complications from thyroid disease, that a link 
between the veteran's thyroid disease and his heart disease 
should essentially be presumed, and the burden should fall on 
VA to prove otherwise.  Although general medical information 
may allude to the idea that thyroid disease can cause or 
aggravate a heart condition, any such information relates to 
a general theory, and does not address the veteran's specific 
scenario or symptomatology.  This type of evidence is not 
assigned much weight, as it does not establish a relationship 
between the veteran's heart disability and his service-
connected thyroid disease with any degree of certainty.  
Further, this type of general evidence does not address the 
facts that are specific to the veteran's case, as was done by 
the May 2001, November 2003, August 2005 and February 2008 VA 
examiners; all of whom concluded there was no relationship.  

While medical treatise evidence can provide important support 
when combined with an opinion of a medical professional, the 
record does not contain an opinion of a medical professional 
linking or suggesting a link between the veteran's heart 
condition and his service-connected thyroid disease.  Thus, 
the veteran's argument is insufficient to establish the 
required medical nexus.

The veteran also argues that the VA medical opinions of 
record are inadequate because they contain no rationale for 
the opinions expressed.  The Board disagrees with that 
assessment.  For example, the August 2005 examiner opined 
that the veteran's coronary artery disease was, more likely 
than not, caused by the veteran's genetic history, familial 
hypertriglyceridemia, and hypercholesterolemia.  The May 2001 
examiner also indicated that the veteran was pre-disposed to 
many risk factors for heart disease that were unrelated to 
the thyroid condition.  

The veteran's sincere belief that his cardiovascular 
disabilities were caused or aggravated by the service-
connected thyroid disease is acknowledged, and the Board has 
no reason to doubt the credibility of the veteran.  
Nevertheless, the multiple medical opinions of record greatly 
outweigh the veteran's assertions.  

The preponderance of the evidence is against the claim of 
service connection for a cardiovascular disorder to include 
hypertension, arteriosclerotic heart disease, and myocardial 
infarction residuals, claimed as secondary to his service-
connected hypothyroidism; there is no doubt to be resolved; 
and service connection is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

IV.  Increased Rating - hypothyroidism

The veteran seeks a rating in excess of 60 percent for the 
service-connected hypothyroidism.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran's hypothyroidism is currently rated 60 percent 
disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7903.  A 30 percent disability rating is warranted for 
hypothyroidism manifested by fatigability, constipation, and 
mental sluggishness.  A 60 percent rating is warranted if the 
disability is productive of muscular weakness, mental 
disturbance (dementia, slowing of thought, depression), and 
weight gain.  A 100 percent rating is warranted when the 
condition is manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance, 
bradycardia (less than 60 beats per minute), and sleepiness.  

Based on the totality of the medical evidence in this case, 
the criteria are not met for the assignment of a rating in 
excess of 60 percent.  The VA examinations of August 2005 and 
February 2008 do not show that the veteran's hypothyroidism 
is currently symptomatic when the veteran is compliant with 
his Synthroid medication.  The objective testing indicates 
that the TSH levels are within normal limits.  

The veteran maintains, however, that he suffers from a pulse 
of less than 60 beats per minute and cardiovascular 
involvement.  It has already been  pointed out that the 
veteran's cardiovascular disability is not related to the 
thyroid disease.  Moreover, the veteran's assertions 
regarding a low pulse are in complete contrast to the VA 
examinations of record, which do not indicate that the 
veteran's pulse is consistently less than 60 beats per 
minute.  

In fact, the VA opinion of August 2005 and the VA examination 
report of February 2008 do not even support the assignment of 
a 60 percent rating currently assigned, because these 
examiners specifically noted that the veteran's symptoms are 
controlled with medication.  Although the veteran is 
fatigued, this fatigue is easily accounted for by the fact 
that the veteran is 82 years of age, and suffers from 
significant coronary artery disease.  Additionally, although 
the veteran is certainly competent to describe symptoms such 
as fatigue, he does not possess the requisite medical 
training and knowledge to determine whether his fatigue is 
related to the service-connected disability.  See Washington 
v. Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  

Moreover, there is no current evidence of constipation, 
mental sluggishness, cold intolerance, significant weight 
gain, muscular weakness or dementia.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected hypothyroidism; 
there is no doubt to be resolved; and an increased rating is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

V.  TDIU

The veteran seeks a TDIU, asserting that his service-
connected hypothyroidism renders him unable to work.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

The veteran meets the schedular requirements for TDIU as he 
has one service-connected disability rated as 60 percent 
disabling.  The determinative issue, therefore, is whether 
the veteran  is shown to be unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.

The veteran's lay assertions have been considered, but they 
do not outweigh the medical evidence of record, which shows 
that the veteran is not unemployable due solely to his 
service-connected hypothyroidism.  The VA examiners in August 
2005 and February 2008 both indicated that there was no 
objective evidence of a medical condition that was unstable 
that would preclude employment.  The veteran's hypothyroidism 
was controlled and stable as long as he was compliant with 
his medications.  There is no competent medical opinion to 
the contrary, and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
entitlement to a TDIU; there is no doubt to be resolved; and 
the assignment of a TDIU is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.  


ORDER

Service connection for a chronic cardiovascular disorder, to 
include hypertension, arteriosclerotic heart disease, and 
myocardial infarction is denied.  

An increased rating for the service-connected hypothyroidism 
is denied.  

Entitlement to a TDIU is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


